P.R. v New York City Hous. Auth. (2017 NY Slip Op 07955)





P.R. v New York City Hous. Auth.


2017 NY Slip Op 07955


Decided on November 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2017

Richter, J.P., Mazzarelli, Kahn, Moulton, JJ.


4940 150649/12

[*1]P.R., an Infant by His Mother and Natural Guardian, Shameka W., et al., Plaintiffs-Appellants,
vNew York City Housing Authority, Defendant-Respondent.


Jacoby & Meyers LLP, Newburgh (Andrew L. Spitz of counsel), for appellants.
Herzfeld & Rubin, P.C., New York (Linda M. Brown of counsel), for respondent.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered August 8, 2016, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was warranted in this action for personal injuries sustained when infant plaintiff slipped off the bed and fell against hot pipes that conveyed steam to the radiators in the apartment. The court properly concluded that defendant did not violate its common-law duty to plaintiffs in failing to insulate the hot pipes (see White v New York City Hous. Auth., 139 AD3d 579, 580 [1st Dept 2016]; see also Rivera v Nelson Realty, LLC, 7 NY3d 530, 535 [2006]). Plaintiffs argue that because the pipes were not the primary source of heat to the apartment, insulation would not have interfered with the functionality of the heating system, unlike in White. However, even plaintiffs' expert acknowledged that the pipes were part of the heating system and supplied some heat to the room.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2017
CLERK